     Case 2:20-cv-00633-RFB-NJK Document 5 Filed 07/23/21 Page 1 of 3



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     QUINCY TAYLOR,                                      Case No. 2:20-cv-00633-RFB-NJK

5                                        Plaintiff,                   ORDER
             v.
6
      DR. BARENO, et al.,
7
                                     Defendants.
8

9    I.     DISCUSSION

10          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a state prisoner. On June 3, 2021, the Court issued an order dismissing the

12   complaint and directed Plaintiff to file an amended complaint within thirty days. (ECF No.

13   3.)   The thirty-day period has now expired, and Plaintiff has not filed an amended

14   complaint or otherwise responded to the Court’s order.

15          District courts have the inherent power to control their dockets and “[i]n the

16   exercise of that power, they may impose sanctions including, where appropriate . . .

17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

18   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

19   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

20   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

22   1992) (affirming dismissal for failure to comply with an order requiring amendment of

23   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

24   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

25   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

26   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

27   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

28   local rules).

                                                      1
     Case 2:20-cv-00633-RFB-NJK Document 5 Filed 07/23/21 Page 2 of 3



1           In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

18   F.2d at 1424. The Court’s screening order requiring Plaintiff to file an amended complaint

19   within thirty days expressly stated: “It is further ordered that, if Plaintiff fails to file an

20   amended complaint curing the deficiencies outlined in this order, the Court will dismiss

21   this action with prejudice for failure to state a claim.” (ECF No. 3 at 11.) Thus, Plaintiff

22   had adequate warning that dismissal would result from his noncompliance with the

23   Court’s order to file an amended complaint within thirty days.

24   II.    CONCLUSION

25          It is therefore ordered that this action is dismissed with prejudice based on

26   Plaintiff’s failure to file an amended complaint in compliance with this Court’s June 3,

27   2021, order.

28   ///

                                                   2
     Case 2:20-cv-00633-RFB-NJK Document 5 Filed 07/23/21 Page 3 of 3



1          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

2    is denied as moot.

3          It is further ordered that the Clerk of Court shall enter judgment accordingly.

4

5          DATED THIS 23rd day of July 2021

6

7                                                    RICHARD F. BOULWARE, II
                                                     United States District Court
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
